Citation Nr: 0532255	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  94-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to March 1, 1998.

3.  Entitlement to an increased evaluation for a calcaneal 
valgus deformity of the left foot, currently rated as 20 
percent disabling.  

4.  Entitlement to an increased evaluation for residuals of a 
left medial meniscectomy, currently rated as 10 percent 
disabling. 

5.  Entitlement to an increased rating for post-operative 
thrombophlebitis syndrome with venous stasis changes of the 
left calf and ankle, secondary to a left medial meniscectomy, 
currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1992 and April 2000 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

In November 1993, the veteran appeared at hearing before a 
local hearing officer.

This matter was previously before the Board in May 2001 and 
December 2003.  

The issues of entitlement to service connection for COPD; and 
increased evaluations for post-operative thrombophlebitis 
syndrome with venous stasis changes of the left calf and 
ankle, secondary to a left medial meniscectomy; a calcaneal 
valgus deformity of the left foot; and residuals of a left 
medial meniscectomy, are remanded to the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

The veteran's PTSD resulted in severe social and industrial 
impairment from April 3, 1992, until February 4, 1998.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD were met 
from April 3, 1992, to until February 4, 1998.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1996 & 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Discussions in the October 1992, November 1997, April 2000, 
and March 2004 rating determinations, the January 1993 
statement of the case, the August 1993, December 1993, 
February 1995, November 1997, April 2000, and June 2004 
supplemental statements of the case, and the April 2004 VCAA 
letter, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the statement and supplemental 
statements of the case and in the VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The April 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the October 1992 rating determination came 
before notification of the veteran's rights under the VCAA.  
VCAA notice should be provided prior to the initial denial.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Delayed 
notice, however, is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any defect 
with respect to the timing of the VCAA notice in this case 
was harmless.  After the notice was provided, the veteran did 
not identify any additional information or evidence that 
could affect the evaluation of his PTSD rating prior to March 
1, 1998.  The veteran had the opportunity to have his claim 
adjudicated after receiving the VCAA notice and having the 
opportunity to submit additional evidence or information.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

There has also been compliance with the assistance provisions 
set forth in the new law and regulation.  The record 
demonstrates that the veteran has been afforded several VA 
examinations in connection with his claim.  All pertinent 
service medical, VA, and private treatment records have also 
been obtained.  The veteran also appeared at a local hearing 
in November 1993.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

      PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warranted a disability 
rating in excess of 30 percent prior to March 1, 1998 (when a 
100 percent rating granted in the Board's December 2003 
decision became effective).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996. 

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there had been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.  
In this regard, the Board notes the Court's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC (OGC Prec. 
9- 93) (1993), which defined definite social and industrial 
impairment as impairment which is "distinct, unambiguous and 
moderately large in degree."  A 50 percent evaluation was 
warranted for considerable social and industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate to have been so 
adversely affected as to result in virtual isolation in the 
community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The revised rating criteria provide a 30 percent evaluation 
for psychiatric disability manifested byoccupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2005).  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).
At the time of his September 1992 VA examination, the veteran 
reported having isolation, fear of crowds, pronounced startle 
reaction and ill-defined perceptual distortions.  The 
examiner found that the veteran had severe PTSD.  At his 
November 1993 hearing, the veteran reported that he worked 
behind a Plexiglas window and that he would have to leave the 
window up to three hours per day because of difficulty 
getting along with the public.  He noted that he worked by 
himself in the booth as he had previously threatened every 
one in the record room.  The veteran reported that he had a 
relationship with only his children and that he had a room he 
would go to when he was having difficulties.  The veteran 
also noted that he was paranoid and would often check his 
doors.  

In an October 1996 treatment record, the veteran was noted to 
be becoming more isolative.  At the time of his May 1997 VA 
examination, the veteran indicated that he was now living 
with his parents and that he had very little interaction with 
them.  The veteran stated that he would go to work and then 
come back home and isolate himself in his room.  He continued 
to report becoming agitated and anxious around crowds.  In 
his January 1998 letter, the veteran indicated that he had 
talked to his psychiatrist about staying home from work in 
order not to hurt anyone and of becoming more isolative.  He 
noted that his tolerance for people was lowering each day and 
that he lived alone and felt safest sitting in his chair at 
home.  He also noted having heightened startle reaction and 
stated that he was hearing music, voices, and sounds that 
were not there.  

Finally, at the time of his February 1998 VA hospitalization, 
the veteran was found to have symptoms of a severe and 
chronic nature.  The veteran indicated that his stress had 
increased at work for the past two years and that he had been 
having auditory hallucinations for the past two years.  The 
examiner indicated that the veteran had had a GAF score of no 
higher than 35 for the past year.  

Based upon the above findings, the Board accepts the 1992 
opinion that the veteran's disability was severe.  Because 
his disability was severe, he met the criteria for a 70 
percent evaluation from April 3, 1992, until February 4, 
1998.  

The veteran maintained full time employment throughout this 
entire time period.  As such, he was also not demonstrably 
unable to obtain or retain employment.  His employment also 
belies a finding that he was totally incapacitated, or that 
he was virtually isolated on the community.  Therefore, he 
did not meet the criteria for a 100 percent rating under the 
old criteria.  Richard v. Brown, 9 Vet. App. 266, 268 (1996) 
(holding that the old criteria for a 100 percent rating 
contained three independent bases for that evaluation).

Similarly the veteran did not meet the new criterion of total 
occupational impairment, inasmuch as he was employed.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder resulted in recent frequent 
periods of hospitalization during the time period in 
question.  Moreover, the veteran maintained full time 
employment during this time period.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) were not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent disability evaluation for PTSD is granted from 
April 3, 1992, to February 4, 1998.  


REMAND

With regard to the issues of increased evaluations for post-
operative thrombophlebitis syndrome with venous stasis 
changes of the left calf and ankle, secondary to a left 
medial meniscectomy; a calcaneal valgus deformity of the left 
foot; and an increased evaluation for residuals of a left 
medial meniscectomy, the Board notes that in the December 
2003 remand, the Board requested that the veteran be provided 
a VCAA notice letter. 

In April 2004, the AMC provided the requested VCAA letter.  
In response to the AMC letter, the veteran, in an April 2004 
statement in support of claim, indicated that any treatment 
he had received in conjunction with his claims was received 
at the Buffalo VAMC.  The veteran stated he had made several 
attempts to obtain these records but was unsuccessful.  He 
noted that VA should have greater access to his records than 
he had.  In his September 2005 written argument, the 
veteran's representative pointed to the veteran's response to 
the VCAA.  

The record does not document any attempts to obtain treatment 
records from the Buffalo VAMC in conjunction with the 
veteran's response to the VCAA letter.  The Board notes that 
treatment records were previously obtained from the Buffalo 
VAMC but no records have been obtained since April 2003.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, this case is REMANDED for the AMC or RO to 
undertake the following:

1.  Obtain copies of all treatment 
records of the veteran from the Buffalo 
VAMC from April 2003 to the present.  

2.  After completion of the above, re-
adjudicate the claims.  If any of the 
claims remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the case should be remanded 
to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


